Citation Nr: 9902891	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-07 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for allergies and rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
February 1994.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied service connection for a left 
knee disability and allergies in June 1994, and the veteran 
appealed its decision.  The Board of Veterans' Appeals 
(Board) remanded the case to the RO in March 1997.  

Subsequently, per 38 C.F.R. § 20.204 (1998), in a May 1997 
signed instrument, the veteran withdrew his appeal as to the 
issue of entitlement to service connection for a left knee 
disability.  

In June 1998, the RO continued the denial of the claim of 
entitlement to service connection for allergies and rhinitis.  
It conceded the existence of allergies and rhinitis, but 
found that they existed prior to service and were not 
aggravated by service.  

Without specific comment or argument, the veterans 
representative listed the matter of entitlement to service 
connection for left knee disability as at issue in its 
January 1999 informal hearing presentation.  This, in the 
Board's judgment, does not change the fact that the appeal as 
to that issue has been withdrawn by the veteran.  


REMAND

Entitlement to service connection for allergies and rhinitis.

The Board's prior remand

As the Board noted in its prior remand, the veteran's service 
medical records show that on his Report of Medical History 
dated in April 1986, the veteran indicated that he "didn't 
know" if he had a history of hay fever.  He reported that his 
eyes watered in the fall, but that he took no medications.  
In May 1987, the veteran reported a rash and hay fever, due 
to exposure to freshly mowed grass.  Physical examination was 
unremarkable, and Seldane® was prescribed.  On his November 
1993 Report of Medical History, the veteran indicated that he 
suffered from hay fever "in Indiana and at home in Kansas."  
There were no pertinent findings on examination in November 
1993.

Subsequent to service, private treatment records dated in 
October 1994 show that the veteran had complaints related to 
allergies; allergic rhinitis was diagnosed, and Seldane® was 
again prescribed.

On VA examination in February 1995, it appears that the 
examiner found the veteran's eyes, nose, and sinuses to be 
within normal limits, but it was evident that the examiner 
was not evaluating for allergies.  The Board remanded the 
case to the RO in March 1997 because of the fact that when a 
pertinent disorder is subject to fluctuations, the VA's duty 
to assist includes an adequate examination conducted during 
an active stage of the disorder.  Ardison v. Brown, 6 Vet. 
App 405 (1994). The Board concluded that attempts to obtain 
any additional post-service allergy treatment records were 
warranted, as was another allergy examination.

The ROs subsequent actions

In May 1997, the RO did not ask the veteran for any records 
as to allergy treatment.  It did so only for left knee 
disability treatment.  Additionally, the RO did not make sure 
that the VA examiner provided all of the information that the 
Board had ordered in its remand as to the issue of service 
connection for allergies.  That information missing, as is an 
opinion as to whether or not the veteran's allergies and 
rhinitis existed prior to service, and if so, whether or not 
they increased in severity during service, and if so, whether 
the in-service increase was beyond what would have occurred 
due to the natural progression of the disease.  

Analysis

In light of the above, the claim must be remanded to the RO.  
The United States Court of Veterans Appeals (Court) has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  When the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board further notes that the RO has not expressly 
considered the provisions of 38 C.F.R. § 3.380 (1998), which 
concern service connection for diseases of allergic etiology, 
nor has it provided the veteran with information as to its 
decision in light of them.  This is necessary if the claim 
continues to be denied by the RO.  38 U.S.C.A. § 7105(d) 
(West 1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should contact the veteran to 
obtain the names and addresses of any 
private or VA health care providers who 
provided treatment for allergies and/or 
rhinitis since February 1995.  After 
securing any necessary releases, the RO 
should obtain the complete records of 
any such treatment and associate them 
with the claims file.

2.  A VA examination of the veteran's 
allergies and rhinitis should be 
conducted by an appropriate specialist.  
The veterans claims folder should be 
made available to the physician for 
review in conjunction with the 
examination.  The physician should 
consider the veteran's service medical 
records and his post-service medical 
records, and examine him.  Thereafter, 
(1) the physician must render an opinion 
with reasons as to whether or not the 
veteran's allergies and rhinitis existed 
prior to service, and if not, when they 
began; (2) if the physician opines that 
such existed prior to service, he or she 
must opine as to whether they became 
chronically worse in service, and if so, 
as to whether or not such chronic 
worsening was the result of the natural 
progress of the disease.  The rationales 
for the opinions expressed should be 
reported in detail.

3.  Thereafter, the RO should 
readjudicate the veterans claim in 
light of all pertinent regulations, 
including 38 C.F.R. § 3.380.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, which should include any additional 
laws and regulations, including 38 C.F.R. § 3.380, and they 
should be given a reasonable period of time within which to 
respond.

The veteran is free to submit any additional evidence and 
argument on the remanded claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Veterans 
Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
